EXHIBIT A 10.97.2

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MANAGEMENT INCENTIVE PLAN

Effective as of January 1, 2006

 

Execution Copy
March, 2006

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
MANAGEMENT INCENTIVE PLAN

Effective as of January 1, 2006

TABLE OF CONTENTS

ARTICLE I

INTRODUCTION AND PURPOSE

Page

 

1.1

Purpose of the Plan

1



ARTICLE II

DEFINITIONS

   

2.1
2.2
2.3
2.4
2.5
2.6

2.7
2.8
2.9
2.10
2.11

2.12
2.13
2.14
2.15
2.16
2.17

"Annual Incentive Award"
"Award Payment Date"
"Base Salary"
"Board" or "Board of Directors"
"Change in Control"
"Code"

"Committee"
"Company"
"Effective Date"
"Eligible Employees"
"For Cause"

"Participant"
"Performance Goals"
"Performance Period"
"Permanent and Total Disability"
"Plan"
"Target Potential"

2
2
2
2
2
2

2
2
2
3
3

3
3
3
3
3
3



ARTICLE III

PARTICIPATION

   

3.1

Participation

4

ARTICLE IV

PERFORMANCE GOALS AND AWARD OPPORTUNITIES

   

4.1
4.2
4.3
4.4
4.5

Performance Goals
Performance Levels
Participant Goals
Target Potential
Amount of Award

5
6
6
6
6



ARTICLE V

DETERMINATION AND PAYMENT OF ANNUAL INCENTIVE AWARDS

   

5.1
5.2
5.3
5.4
5.5

Timing and Determination of Annual Incentive Awards
Short Performance Year
Termination, Death, Retirement or Permanent and Total Disability
Change in Control
Limitation on Right to Payment of Award

8
8
9
9
9



ARTICLE VI

ADMINISTRATION

   

6.1
6.2
6.3

Committee
Authority of the Committee
Costs

10
10
10



ARTICLE VII

MISCELLANEOUS

   

7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14

Amendment
Termination
Employment Rights
Nonalienation of Benefits
No Funding
Tax Withholding
Controlling Laws
Gender and Number
Action by the Company
Mistake of Fact
Severability
Effect of Headings
No Liability
Successors

11
11
11
12
12
12
12
12
12
12
13
13
13
13

ARTICLE I



INTRODUCTION AND PURPOSE

1.1

Purpose of the Plan

. The Central Vermont Public Service Corporation Management Incentive Plan (the
"Plan") is an incentive compensation program for eligible officers of Central
Vermont Public Service Corporation (the "Company"). The purpose of the Plan is
to focus the efforts of the Executive Team in achievement of challenging and
demanding objectives. The Plan is designed and intended to further the
attainment of the customer service, financial, process improvement and employee
related objectives of the Company, to assist the Company in attracting and
retaining highly qualified executives, and to enhance the mutual interest of
customers, shareholders and eligible officers of the Company. In addition, this
Plan supports the Company's performance oriented culture.

ARTICLE II



DEFINITIONS

2.1

"Annual Incentive Award" shall mean a cash incentive payable to a Participant
under the terms of this Plan.

2.2

"Award Payment Date" shall mean, for each Performance Period, the date that the
amount of the Annual Incentive Award for that Performance Period shall be paid
to the Participant under Article 5 of the Plan.

2.3

"Base Salary" shall mean a Participant's annualized salary for the Performance
Period for which the amount of an Annual Incentive Award is being determined.

2.4

"Board" or "Board of Directors" shall mean the Board of Directors of the
Company.

2.5

"Change in Control" shall have the same meaning as the term defined in the
Change of Control Agreement approved by the Employer's Board of Directors on
April 3, 2000.

2.6

"Code" shall mean the Internal Revenue Code of 1986, as amended, and references
to particular provisions of the Code shall include any amendments thereto or
successor provisions and any rules and regulations promulgated thereunder.

2.7

"Committee" shall mean the Compensation Committee of the Board of Directors of
the Company or any other duly established committee or subcommittee appointed by
the Board for purposes of this Plan.

2.8

"Company" shall mean Central Vermont Public Service Corporation, a Vermont
corporation.

2.9

"Effective Date" shall mean January 1, 2006. The Plan shall be effective for the
Performance Period beginning on January 1, 2006.

2.10

"Eligible Employee

" shall mean the Chief Executive Officer (CEO) of Central Vermont Public Service
Corporation and other executive officers of the Company.



2.11

"For Cause" shall mean, but is not limited to, fraud, dishonesty, theft of
corporate assets, gross misconduct, failure to substantially perform assigned
duties, material breach of any agreement with the Company, the commission of a
crime or act which involves dishonesty or moral turpitude, or willful misconduct
which subjects the Company to potential liability.

2.12

"Participant" for a Performance Period shall mean each Eligible Employee who is
an Eligible Employee for that Performance Period.

2.13

"Performance Goals" shall mean the measures of the Company's performance as
defined in Section 4.1 of this Plan that must be met for any Participant to
receive any Annual Incentive Award under this Plan, as provided in Section 4.1.

2.14

"Performance Period" shall mean the taxable year of the Company or any other
period designated by the Committee with respect to which an Annual Incentive
Award may be granted.

2.15

"Permanent and Total Disability" shall mean any disability that would qualify as
permanent and total disability under any long term disability policy sponsored
by the Company.

2.16

"Plan" shall mean this Central Vermont Public Service Corporation Management
Incentive Plan, as it may be amended from time to time.

2.17

"Target Potential" shall mean the targeted percentage of Base Salary for each
Participant.

 

ARTICLE III



PARTICIPATION

3.1

Participation

. An Eligible Employee will become a Participant in this Plan as of the later of
the Effective Date, the Eligible Employee's date of hire or the date the
individual becomes an Eligible Employee.



An Eligible Employee who is a Participant for the entire length of a Performance
Period shall be eligible for consideration for an Annual Incentive Award with
respect to that Performance Period.

The Committee may provide a prorated Annual Incentive Award for an Eligible
Employee who becomes a Participant during the Performance Period.

ARTICLE IV



PERFORMANCE GOALS AND AWARD OPPORTUNITIES

4.1

Performance Goals

. The measures of Performance Goals are established as follows:



 

a.

Company Balanced Business Performance. Measures the overall company performance,
through a balanced set of measures established annually, including customer
satisfaction, financial performance, process improvement and employee measures.

 

b.

Individual Performance. Based on advice and recommendation from the Chief
Executive Officer for those reporting to him, the Compensation Committee and
Board of Directors evaluate each Participant's individual performance compared
to performance objectives set early in the year. The Chairman and Committee
evaluate the Chief Executive Officer's performance versus his performance
objectives. This individual performance measure is at the full discretion of the
Board.

 

Company and Individual Performance Goals will be established in writing for each
Performance Period by no later than the first quarter of the Performance Period.
The Company Balanced Business Performance is weighted 80%, and Individual
Performance has a 20% weight.

4.2

Performance Levels

. Company measures described in Section 4.1 will be established for three
performance levels: threshold, target and maximum. These levels are set based on
the following probabilities: 90% probability of achieving the threshold level;
50% probability of achieving target level; and 10% probability of achieving the
maximum level.



4.3

Participant Goals

. Participants will have a combination of Company Balanced Business Performance
and Individual Performance measured goals used in determining any Annual
Incentive Award as described in 4.1 above.



4.4

Target Potential

. For each time period, the Committee and Board set the target potential
measured as a percentage of Base Salary for each eligible employee. The target
level of incentive award for the Plan is as follows:



 * 50% of Base Salary for the Company's CEO;
 * 30% of Base Salary for the Company's Senior Vice Presidents;
 * 25% of Base Salary for the Company's Vice Presidents, and
 * 20% of Base Salary for the Company's Assistant Vice Presidents.

The maximum payout is capped at two times target potential.

4.5

Amount of Award

. Following the completion of the Performance Period, the Committee shall
undertake or direct a calculation of actual performance for each of the Company
and individual measures for such performance year, based on criteria used in the
measures. The actual award opportunity for each Participant will be determined
as follows:



 

a.

For each measure in the scorecard for the Company Balanced Business Performance
threshold, target and maximum performance levels are defined. Actual performance
is determined and linear interpolation is used between three points where
achieving the threshold level of performance results in no payout; the target
level of performance results in 100% of the target payout and achieving the
maximum level of performance results in a 200% of the target payout. The
individual performance rating between one and five is translated where three is
the threshold, four is target and five is the maximum.

 

b.

A weighted average of the target incentive multiplier for each component of the
Company Balanced Business Performance measure will be determined. A weighted
average rating for each component of the Individual Performance measure will
also be determined.

 

c.

A weighted average of the target incentive multiplier for the Company and
individual performance measures will be determined, based on the weightings
described in Section 4.1 for Eligible Employees.

 

d.

The final target incentive multiplier will be multiplied by the Participant's
Target potential to determine the Annual Incentive Award percentage. Unless the
financial measures of the Company Balanced Business Performance meet the target
goal, the final incentive multiplier cannot exceed 100% of the target incentive
multiplier overall.

 

e.

The Annual Incentive Award percentage will then be multiplied by the
Participant's Base Salary to determine the Participant's Annual Incentive Award,
prior to any further reductions as described in this Plan, including Sections
5.2, 5.3, 5.4, 5.5 and 6.2.

ARTICLE V



DETERMINATION AND PAYMENT OF ANNUAL INCENTIVE AWARDS



5.1

Timing and Determination of Annual Incentive Awards

. Following the completion of a Performance Period, the Committee shall
undertake or direct an evaluation of performance results as compared to the
appropriate performance criteria established for the Performance Period as
determined in Article IV. The Committee will report to the Board with respect to
achievement of previously approved Company and individual performance targets
for that Performance Period, and will submit to the Board its recommendations as
to the appropriate award payment levels for each eligible participant.



Recommendations of the Committee, with such modifications as may be made by the
Board, will be binding on all Participants.

No Annual Incentive Award may be paid without the prior approval of the
Committee.

Any Annual Incentive Awards will be paid on the Award Payment Date, which shall
be as soon as practicable following the end of the Performance Period to which
they relate.

5.2

Short Performance Year

. In the event that a determination of an Annual Incentive Award must be made
for a Performance Period of less than 12 months, and the year of termination of
employment, the determination shall be made in accordance with the provisions of
this Plan, except that:



 

a.

In the year of hire, if hired after the first date a Performance Period begins,
or year of termination, retirement, death, or Permanent and Total Disability,
the amount otherwise determined under the Plan shall be prorated to reflect the
period of time during which the Participant was a Participant in the Plan
compared to the total period of time of the Performance Period.

 

b.

In the year of a Change in Control, the Company will be assumed to have achieved
a target performance level prorated by time.

5.3

Termination, Death, Retirement or Permanent and Total Disability

. In the event of the termination, death, retirement, or Permanent and Total
Disability of a Participant during a Performance Period, such Participant may,
only in the discretion of the Committee, be eligible for a prorated Annual
Incentive Award with respect to that Performance Period to the extent the
Committee deems appropriate.



5.4

Change in Control

. Notwithstanding any of the Plan provisions to the contrary, if a Change in
Control, as defined in the Company's Change of Control Agreement as approved by
the Board on April 3, 2000, occurs during a Performance Period, each Participant
will, effective as of the date of the Change in Control, become fully vested in
his right to receive an Annual Incentive Award, based on the Plan's provisions
for such Performance Period in which the Change in Control occurs.



5.5

Limitation on Right to Payment of Award

. Notwithstanding any other Plan provision to the contrary, no Participant shall
have a right to receive payment of an Annual Incentive Award under the Plan if,
subsequent to the commencement of the Performance Period and prior to the date
any award would otherwise be payable, is terminated For Cause.



ARTICLE VI



ADMINISTRATION

6.1

Committee

. The Plan shall be operated and administered by the Committee.



6.2

Authority of the Committee

. The Committee shall have full power except as limited by it's Charter, the
bylaws of the Company or any restrictions or directions imposed by the Board and
subject to the provisions herein, to determine the Performance Goals during each
Performance Period, to determine the terms, conditions and amounts of Annual
Incentive Awards in a manner consistent with the Plan, and to establish, amend
or waive rules and regulations as it deems appropriate for the Plan's
administration in a manner consistent with the terms of this Plan. Further, the
Committee shall make all other determinations that may be necessary or advisable
for the administration of the Plan. The Committee's determinations and
interpretations with respect to this Plan shall be binding on all parties. While
the Committee may appoint individuals to act on its behalf in the administration
of this Plan, the Committee will have the sole, final and conclusive authority
to administer, construe and interpret this Plan.



The Committee may, for reasons it deems appropriate, in its discretion,
determine to delay, disapprove, reduce or eliminate any Participant's Annual
Incentive Award as it deems warranted by extraordinary circumstances.

6.3

Costs

. The Company shall pay all costs of administration of the Plan.



ARTICLE VII



MISCELLANEOUS



7.1

Amendment

. The Committee or the Board may at any time alter or amend any provision of the
Plan, provided that no such amendment that would require the consent of the
stockholders of the Company pursuant to the Code, or any other applicable law,
rule or regulation, shall be effective without such consent. No such amendment
which adversely affects in any material way a Participant's rights to, or
interest in, an Annual Incentive Award earned through the end of the Performance
Period in which such amendment is adopted or becomes effective unless the
Participant shall have agreed thereto in writing, unless such amendment is
required by applicable law.



7.2

Termination

. The Board may suspend or terminate this Plan at any time, and in the case of
such termination, the following provisions of this Section shall apply
notwithstanding any other provisions of the Plan to the contrary. In no event
shall the suspension or termination of the Plan adversely affect the rights of
any Participant to an Annual Incentive Award earned through the end of the
Performance Period in which such suspension or termination is adopted or becomes
effective, unless the Participant shall have agreed thereto in writing.



7.3

Employment Rights

. The Plan does not constitute a contract of employment and participation in
this Plan will not give an Eligible Employee the right to be rehired or retained
in the employ of the Company, nor will participation in this Plan give any
Eligible Employee any right or claim to any benefit under this Plan, unless such
right or claim has specifically accrued under the terms of this Plan. This Plan
is not a contract between the Company and its Eligible Employees or
Participants. No Participant or other person shall have any claim or right to be
granted an Annual Incentive Award under this Plan until such Annual Incentive
Award is actually granted. Neither the establishment of this Plan, nor any
action taken hereunder, shall be construed as giving any Participant any right
to be retained in the employ of the Company. Nothing contained in this Plan
shall limit the ability of the Company to make payments or awards to
Participants under any other plan, agreement or arrangement. To the extent any
provision of this Plan conflicts with any provision of a written agreement
between an Employee and the Company, the provisions of the employment agreement
shall control.



7.4

Nonalienation of Benefits

. A Participant's right and interest under the Plan may not be assigned or
transferred and any attempted assignment or transfer shall be null and void and
shall extinguish, in the Company's sole discretion, the Company's obligation
under the plan to pay Annual Incentive Awards with respect to the Participant.



7.5

No Funding

. The Plan shall be unfunded. The Company shall not be required to establish any
special segregation of assets to assure payment of Annual Incentive Awards.



7.6

Tax Withholding

. The Company shall have the right to deduct from Annual Incentive Awards paid
any taxes or other amounts required by law to be withheld.



7.7

Controlling Laws

. All questions pertaining to the construction, regulation, validity and effect
of the provisions of the plan shall be determined in accordance with the laws of
the State of Vermont, except to the extent superseded by laws of the United
States.



7.8

Gender and Number

. Where the context admits, words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.



7.9

Action by the Company

. Any action required of or permitted by the Company under this Plan shall be by
written resolution of the Board or by a person or persons authorized by written
resolution of the Board.



7.10

Mistake of Fact

. Any mistake of fact or misstatement of fact shall be corrected when it becomes
known and proper adjustment made by reason thereof.



7.11

Severability

. In the event any provision of this Plan shall be held to be illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of this Plan, and this Plan shall be construed and endorsed as if such
illegal or invalid provision had never been contained in this Plan.



7.12

Effect of Headings

. The descriptive headings of the Articles and Sections of this Plan are
inserted for convenience of reference and identification only and do not
constitute a part of this Plan for purposes of interpretation.



7.13

No Liability

. No member of the Board or the Committee or any officer or employee of the
Company or an affiliate shall be personally liable for any action, omission or
determination made in good faith in connection with this Plan. The Company shall
indemnify and hold harmless the members of the Committee, the Board and the
officers and employees of the Company and any affiliates, and each of them, from
and against any and all loss which results from liability to which any of them
may be subjected by reason of any act or conduct (except willful misconduct or
gross negligence) in their official capacities in connection with the
administration of this Plan, including all expenses reasonably incurred in their
defense, in case the Company fails to provide such defense. By participating in
this Plan, each Eligible Employee agrees to release and hold harmless each of
the Company and any affiliates (and their respective directors, officers and
employees), the Board and the Committee, from and against any tax or other
liability, including without limitation, interest and penalties, incurred by the
Eligible Employee in connection with his participation in the plan.



7.14

Successors

. All obligations of the Company under the plan with respect to Annual Incentive
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is a result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets of the Company.



IN WITNESS WHEREOF, the Employer has caused this instrument to be executed by
its duly authorized officer as of the     8th     day of     March    , 2006.

 

CENTRAL VERMONT PUBLIC
SERVICE CORPORATION

By:      /s/ Joan Gamble                                              
Title:   VP, Strategic Change & Business Services   

Attest:
By:   /s/ Mary C. Marzec                     
                 Mary Marzec

(Corporate Seal)

 